Name: Commission Regulation (EC) No 904/94 of 25 April 1994 amending Commission Regulation (EEC) No 2836/93 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the management of the regional base areas
 Type: Regulation
 Subject Matter: farming systems;  plant product;  agricultural policy;  economic policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31994R0904Commission Regulation (EC) No 904/94 of 25 April 1994 amending Commission Regulation (EEC) No 2836/93 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the management of the regional base areas Official Journal L 105 , 26/04/1994 P. 0003 - 0003 Finnish special edition: Chapter 3 Volume 56 P. 0338 Swedish special edition: Chapter 3 Volume 56 P. 0338 COMMISSION REGULATION (EC) No 904/94 of 25 April 1994 amending Commission Regulation (EEC) No 2836/93 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the management of the regional base areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for producers of certain arable crops (1), as last amended by Regulation (EC) No 232/94 (2), and in particular Articles 12 and 16 thereof, Whereas Commission Regulation (EEC) No 2836/93 (3) lays down the method to be used for determining the percentage by which the base area, as fixed by Commission Regulation (EEC) No 845/93 (4), as amended by Regulation (EC) No 3074/93 (5), has been exceeded; Whereas, by Regulation (EC) No 231/94 (6) amending Regulation (EEC) No 1765/92, the Council accepted that where separate base areas are established for 'maize' and the yield for maize is fixed at a level equal to or less than that for other cereals, if the base area for 'maize' or for 'arable crops other than maize' is not reached, the balance of hectares may be reallocated to any base area exceeded; whereas this principle should be included in the detailed rules of application; Whereas the measure in question should be applied from the first year of the reform; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION: Article 1 The following sentence is hereby added to the end of Article 2 (1) of Regulation (EEC) No 2836/93: 'Where the yield for maize is equal to or less than that for other cereals, the balance of the base area for crops other than maize may be reallocated for that same marketing year to the base area for maize.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 12. (2) OJ No L 30, 3. 2. 1994, p. 7. (3) OJ No L 260, 19. 10. 1993, p. 3. (4) OJ No L 88, 8. 4. 1993, p. 27. (5) OJ No L 276, 9. 11. 1993, p. 1. (6) OJ No L 30, 3. 2. 1994, p. 2.